Title: From Thomas Jefferson to Isaac Briggs, 10 June 1807
From: Jefferson, Thomas
To: Briggs, Isaac


                        
                            Washington June 10. 07.
                        
                        Th: Jefferson, with his friendly salutations to Mr. Briggs, now incloses him a draught of the bank of the US.
                            of this place on that of Philadelphia for two hundred dollars, in his favor, & on account of his expences on the survey
                            of the road to N. Orleans.
                        
                    